            Case 1:21-cv-02987-LTS Document 4 Filed 08/23/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL BRUNO,
                            Plaintiff,
                    -against-                                       21-CV-2987 (LTS)

JOHN T. CONROY, State Trooper;                                  ORDER OF DISMISSAL
DONALDA GILLIES, Legal Aid,
                            Defendants.


LAURA TAYLOR SWAIN, Chief United States District Judge:

        Plaintiff, appearing pro se, brings this action under 42 U.S.C. § 1983, alleging that

Defendants violated his constitutional rights. By order dated August 13, 2021, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis (IFP).

                                     STANDARD OF REVIEW

        The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

        While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil
            Case 1:21-cv-02987-LTS Document 4 Filed 08/23/21 Page 2 of 5




Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that, under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                         BACKGROUND

        Plaintiff Michael Bruno brings this complaint against State Trooper John T. Conroy and

Legal Aid attorney Donalda Gillies, seeking to challenge his April 15. 2018 arrest and his

subsequent conviction. Plaintiff alleges the following facts in his complaint. On April 15, 2018,

Plaintiff was driving his vehicle, but he pulled the car over and parked because he wasn’t feeling

well. Plaintiff sat on a bench at a gas station, called his wife and informed her that he wasn’t

feeling well, and asked her to come and get him because he didn’t want to drive. While he was

waiting for his wife, Defendant Conroy arrived, asked Plaintiff his name, and began to search

him. Plaintiff challenged Defendant Conroy’s right to search him, but Defendant Conroy told

Plaintiff that he had a right to search him because he received a complaint about a disoriented

man. Defendant Conroy found Plaintiff to be in possession of drugs and arrested him. Plaintiff

was detained for one week and then released.


                                                  2
           Case 1:21-cv-02987-LTS Document 4 Filed 08/23/21 Page 3 of 5




       Plaintiff made several appearances in court to answer the charges. He asserts that his

attorney, Defendant Gillies, lied and misled him and failed to adequately represent him. Plaintiff

presented proof of the medication he was taking at the time of his arrest and the medication side

effects, but Defendant Gillies would not consider Plaintiff’s proof or present it to the court. On

the day that Plaintiff entered a plea of guilty, he and his wife were in a room at the back of the

courtroom to conference the case with Defendant Gillies. Plaintiff excused himself and went to

the bathroom. When he returned, Plaintiff observed that his wife was very upset and learned that

she was upset because Defendant Gillies told her that Plaintiff would be sentenced to 15 to 25

years to life if he didn’t take a plea. Because his wife was extremely upset, Plaintiff became

upset and wasn’t thinking clearly, so he pleaded guilty.

       Plaintiff attached to his complaint documentation from the Deerpark Town Court dated

September 18, 2018, showing that Plaintiff pleaded guilty to operating a motor vehicle while

under the influence of drugs and to criminal possession of a controlled substance in the seventh

degree. (ECF No. 2 at 12.) Upon Plaintiff’s plea of guilty to the charges, the Deerpark Town

Court imposed fines and surcharges in the total amount of $1,605.00. (Id.)

       Plaintiff asserts that he was arrested illegally and seeks to have the case dismissed or

overturned. He also seeks monetary damages in the amount of $75,000.

                                          DISCUSSION

       Because Plaintiff was convicted and because he does not allege that the conviction was

reversed, expunged, or otherwise declared invalid, the Court must dismiss Plaintiff’s section

1983 claim that he was falsely arrested and wrongfully convicted. Plaintiff’s claims are barred by

the favorable termination rule set forth in Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). The

United States Supreme Court has explained:




                                                  3
           Case 1:21-cv-02987-LTS Document 4 Filed 08/23/21 Page 4 of 5




        that a state prisoner’s § 1983 action is barred (absent prior invalidation) – no
        matter the relief sought (damages or equitable relief), no matter the target of the
        prisoner’s suit (state conduct leading to conviction or internal prison proceedings)
        – if success in that action would necessarily demonstrate the invalidity of
        confinement or its duration.

Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (italics in original); see Heck, 512 U.S. at 486-87

(“[I]n order to recover damages for [an] allegedly unconstitutional conviction or imprisonment,

or for other harm caused by actions whose unlawfulness would render a conviction or sentence

invalid, a § 1983 plaintiff must prove that the conviction or sentence has been reversed on direct

appeal, expunged by executive order, declared invalid by a state tribunal authorized to make such

determination, or called into question by a federal court’s issuance of a writ of habeas corpus.”).

        Because success on Plaintiff’s section 1983 claims would necessarily imply the invalidity

of his conviction, and because Plaintiff has not alleged that his conviction was overturned or

otherwise invalidated, Heck’s favorable termination rule bars his claims. See Perez v. Cuomo,

No. 09-CV-1109 (SLT), 2009 WL 1046137, at *7 (E.D.N.Y. Apr. 17, 2009) (“Since plaintiff’s

conviction remains valid, plaintiff’s claim for violation of his right to a fair trial is not cognizable

under § 1983.”). The Court must therefore dismiss Plaintiff’s § 1983 claims that he was falsely

arrested and wrongfully convicted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaint.

                                           CONCLUSION

        Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii).


                                                   4
            Case 1:21-cv-02987-LTS Document 4 Filed 08/23/21 Page 5 of 5




         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     August 23, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                            Chief United States District Judge




                                                  5
